Gilbert, J.
1. Under the pleadings and the evidence the court erred in granting an interlocutory injunction in so far as it applied to the two hundred acres, more or less, of land in lot number 439 in the seventh district of Clinch County.
2. The court erred in admitting oral evidence as to the setting aside of dower, it not having been shown that the official records had been lost or destroyed. There being no legal evidence that the dower had been set aside, the court erred in granting the interlocutory injunction in so far as it applied to the three hundred and one acres, more or less, of land in lot number 394 in the seventh district of Clinch County.
3. Except as indicated above, the court did not err in granting interlocutory injunction.

Judgment reversed in part, and affirmed in part.


All the Justiees concur.

The court granted interlocutory injunction as follows: (1) “ from cutting and using the wood on the lands involved in this litigation, for the purpose of operating their skidders and tram-engines, and for any other purpose, except such timber as is embraced in the lease from Jesse Lankford, and as was and is now suitable for sawmill purposes, but no other parts of such timber trees;” (2) “ from cutting any trees on the dower of Mahala Monk, carved out of land lot 394;” (3) “from cutting and removing the timber on the two hundred acres of land lot 439; but upon the Henderson Lumber Company giving bond with good surety, to be judged of and approved by the clerk of this court, for the payment of the eventual recovery which the plaintiffs- may obtain from said company for damages growing out of the cutting o.f the timber on said lot, injunction is denied;” (4) “ from using skidders in an arbitrary and unreasonable manner, to the substantial injury of the unsold trees on said lands, the defendants having the right to use skidders in places where they will do the smallest damage to the plaintiffs, and in a reasonable manner;”- (5) “from cutting any tree on said lands which was dead at the date of said lease.” The defendants excepted.
E. E. Wilcox and Quincy & Bice, for plaintiffs in error.
G. W. Lanlcford and Hines, Hardwick & Jordan, contra.